COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-431-CR
 
 
SHERMAN DURWETT HARRIS                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
        FROM
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant=s appointed counsel on appeal has sent us a waiver of appeal signed by
Appellant and his trial counsel in open court thirteen days after Appellant was
convicted and sentenced and filed his notice of appeal.  The waiver specifically provides that Appellant
does not want to appeal his conviction and sentence.  Liberally construing this document as a
motion that substantially complies with rule 42.2(a) of the rules of appellate
procedure,[2]
and no decision of this court having been delivered, we grant Appellant=s request  and dismiss the
appeal.[3]
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  March 1, 2007




[1]See Tex. R.
App. P. 47.4.


[2]Tex. R. App.
P. 42.2(a).


[3]See id.; Tex.
R. App. P. 43.2(f).